t c memo united_states tax_court peter a mclauchlan petitioner v commissioner of internal revenue respondent docket no filed date kathlyn c curtis for petitioner adam p sweet for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioner’s federal income taxes and accuracy-related_penalties under sec_6662 a for and years at issue 1all section references are to the internal_revenue_code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions there are two issues for decision the first issue is whether certain expenses that petitioner claimed on schedule c profit or loss from business schedule c for and are deductible we hold they are not we also must decide whether petitioner is liable for an accuracy-related_penalty for each year at issue we hold he is liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in houston texas at the time he filed the petition 2petitioner conceded or settled all of the adjustments in the deficiency_notice concerning the disallowed itemized_deductions and unreported income petitioner also conceded that he is not entitled to a deduction for the legal and professional services expense that he claimed on schedule c for each of the years at issue finally petitioner conceded that he is liable for additional tax for an early distribution from a retirement account for respondent conceded that petitioner is allowed deductions for claimed contributions to pension and profit sharing plans for and other remaining adjustments are computational and need not be discussed 3notwithstanding we hold that the depreciation expense claimed on line of schedule c for and the charitable_contribution expense claimed on line of schedules c for and are allowed because they are flow-through partnership items under sec_702 background petitioner is married with two children he has practiced law since petitioner was practicing law as a partner at ar a law partnership during the years at issue petitioner’s share of ar income for and was dollar_figure and dollar_figure respectively petitioner paid various expenses eg advertising home_office automobile travel meals entertainment cell phone professional organizations continuing legal education state bar membership supplies interest banking fees and legal support services in connection with practicing law at ar ar reimbursed petitioner for over dollar_figure of expenses for each of and petitioner contends however that he paid over dollar_figure of ar expenses in both and for which he was not reimbursed he categorized and claimed these expenses on schedules c petitioner left ar in reimbursement of ar expenses ar partners were required under ar’s partnership_agreement to pay expenses for business meals automobiles travel entertainment conventions continuing legal education and professional organizations collectively indirect ar expenses indirect ar expenses were reimbursable under ar’s partnership 4the court granted petitioner’s motion to seal the part of the record that identifies the name of the law firm agreement if approved by a managing partner or a designee of the managing partner ar had a written reimbursement policy that specifically provided for reimbursement of certain indirect ar expenses reasonable travel_expenses were reimbursable including expenses related to client maintenance and development interoffice travel_expenses involving an automobile were reimbursable lease and rental automobile expenses_incurred for client travel were reimbursable business meals and entertainment were reimbursable if authorized and approved continuing legal education expenses were reimbursable if approved the written reimbursement policy however also provided that in-town transportation ie transportation within a mile radius of an attorney’s home_office expenses and spousal travel_expenses were not reimbursable as a matter of routine practice ar would reimburse other indirect ar expenses that were not provided for in the written reimbursement policy including state bar membership expenses and professional organization_expenses ar did not have a limit on the amount for which a partner could be reimbursed reasonableness rather was the overarching standard for approving reimbursement of indirect ar expenses ar would deem an expense unreasonable if it was personal excessive or not in ar’s best interests the deficiency case petitioner filed federal_income_tax returns for the years at issue after examination respondent issued petitioner the deficiency_notice petitioner timely filed the petition for redetermination with this court respondent filed an answer and an amended answer respondent asserted in the amended answer that petitioner was not entitled to any of the claimed schedule c expenses for and resulting in increased income_tax deficiencies the following expenses are at issue expenses advertising car and truck commissions and fees professional organizations and continuing legal education contract labor depreciation and sec_179 insurance automobile insurance and home insurance interest office rent or lease vehicle lease and vehicle rental repairs and maintenance automobile repairs and maintenance and other repairs and maintenance supplies taxes and licenses automobile taxes and licenses and state bar membership travel meals and entertainment utilities wages other charitable_contributions dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1for simplicity’s sake we have delineated in parentheses certain subcategories of expenses that petitioner deducted opinion we are asked to decide whether petitioner an attorney in a law partnership can deduct the expenses at issue as unreimbursed partnership expenses and if so whether any of the expenses at issue are nonetheless disallowable for lack of proper substantiation we are also asked to decide whether petitioner is liable for an accuracy-related_penalty under sec_6662 for each year at issue we begin with the burden_of_proof i burden_of_proof taxpayers generally bear the burden of proving that the commissioner’s determinations are erroneous rule a the commissioner bears the burden_of_proof on any new_matter increases in deficiencies and affirmative defenses pleaded in his answer see id 290_us_111 our resolution of whether the expenses are deductible is based on a preponderance of evidence standard not upon an allocation of the burden_of_proof therefore we need not consider who bears the burden_of_proof on this issue see 124_tc_95 we now turn to the expenses at issue ii unreimbursed partnership expenses the parties dispute whether the expenses at issue are deductible as unreimbursed partnership expenses generally a partner may not directly deduct the expenses of the partnership on his or her individual returns even if the expenses were incurred by the partner in furtherance of partnership business 75_tc_288 affd without published opinion 665_f2d_1050 7th cir an exception applies however when there is an agreement among partners or a routine practice equal to an agreement that requires a partner to use his or her own funds to pay a partnership expense id 25_tc_1045 the ar partnership_agreement required petitioner to pay indirect ar expenses that were unreimbursable there was no routine practice at ar that required petitioner to pay any other ar expenses accordingly the expenses at issue are deductible if they were indirect ar expenses unreimbursable and actually incurred we now turn to each of these requirements a expenses that were not indirect ar expenses the only indirect ar expenses petitioner claimed for and are the travel meals entertainment automobile expenses vehicle rental professional organizations continuing legal education and state bar membership expenses all other expenses at issue are not indirect ar expenses and thus are not deductible as unreimbursed partnership expenses 5the car and truck vehicle lease automobile repairs maintenance automobile insurance and automobile taxes and licenses expenses claimed on schedules c for and all arise from petitioner’s alleged use of two passenger automobiles a bmw and an unidentified vehicle for ar business for simplicity’s sake we refer to these expense categories collectively as automobile expenses b expenses that were reimbursable we now focus on whether the indirect ar expenses petitioner claimed were reimbursable ar’s written reimbursement policy shows that they were ar’s reimbursement policy reflects that ar reimbursed reasonable travel_expenses in that regard ar reimbursed authorized and approved business meals and entertainment_expenses ar also reimbursed approved continuing legal education expenses and vehicle rental expenses for client- related travel moreover ar’s routine reimbursement practices show that the indirect ar expenses petitioner claimed were reimbursable specifically the record indicates that ar routinely reimbursed reasonable expenses for professional organizations and state bar memberships more generally the record reflects that ar had no set limit on the amount of expenses for which it would reimburse a partner instead reasonableness was the determinative criterion for approving or authorizing an indirect ar expense ar would deem an expense unreasonable if it was personal excessive or not in ar’s best interest we find petitioner was not required under the ar partnership_agreement or by routine practice to pay such expenses 6because we hold that petitioner did not meet the strict substantiation requirements of sec_274 for claiming the automobile expenses for and it is unnecessary to consider whether the automobile expenses were reimbursable in addition petitioner fails to point to any specific expense for which ar denied him reimbursement petitioner merely offers his own general and vague testimony that ar denied him reimbursement for some of his travel meal and entertainment_expenses this court is not required to accept petitioner’s self-serving unverified and undocumented testimony see 112_tc_183 87_tc_74 we find that petitioner was not required to pay without reimbursement any expenses for travel meals entertainment vehicle rental continuing legal education professional organizations or state bar memberships we therefore sustain respondent’s disallowance of these expenses c expenses that were not properly substantiated we now focus on the automobile expenses respondent argues that petitioner is not entitled to deduct any portion of the automobile expenses that he claimed because they were not properly substantiated we agree no deduction may be allowed for expenditures or use with respect to listed_property unless the taxpayer substantiates certain elements sec_274 passenger automobiles are listed 7we note that even if we found that the travel meals and entertainment_expenses were deductible as unreimbursed partnership expenses they would still be disallowed under the strict substantiation rules of sec_274 property sec_280f the automobile expenses stem from petitioner’s use of two passenger automobiles and are therefore subject_to the strict substantiation requirements of sec_274 a taxpayer shall substantiate certain elements of expenditure and use by adequate_records or sufficient evidence to corroborate his or her own statement before a deduction with respect to an alleged business use of an automobile will be allowed sec_1_274-5t temporary income_tax regs fed reg date the elements petitioner must substantiate are the amount of each separate expenditure the mileage for each business use of the relevant automobiles and the total mileage for all use of the automobiles during the taxable_period the date of the expenditure or use and the business_purpose for the expenditure or use see id moreover expenses subject_to the strict substantiation rules such as passenger_automobile expenses may not be estimated ie sec_274 overrides the so-called cohan_rule 39_f2d_540 2d cir 50_tc_823 affd 8adequate records generally must be written and must be prepared or maintained such that a record of each element of an expenditure or use that must be substantiated is made at or near the time of the expenditure or use when the taxpayer has full present knowledge of each element see sec_1_274-5t temporary income_tax regs fed reg date per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_1_280f-6 income_tax regs for these expenses only strict substantiation will suffice against this background we analyze whether petitioner satisfied the strict substantiation requirements of sec_274 to allow any automobile expenses for and petitioner has shown that he paid some expenses regarding certain automobiles he contends were used for ar business petitioner failed however to maintain records that indicate the amount of business use and total use the dates of any business use and the purposes of any business use for the automobiles instead petitioner offers his general vague self-serving and uncorroborated testimony that he used the automobiles to conduct ar business petitioner is therefore not entitled to deduct the automobile expenses consequently we sustain respondent’s disallowance of the automobile expenses iii accuracy-related_penalties we now turn to respondent’s determination that petitioner is liable for an accuracy-related_penalty under sec_6662 for each year at issue the commissioner has the burden of production and must come forward with sufficient evidence that it is appropriate to impose a penalty sec_7491 see 116_tc_438 the taxpayer bears the burden_of_proof as to any defense to the accuracy-related_penalty sec_7491 rule a higbee v commissioner supra pincite a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 b d a sec_1_6662-4 income_tax regs respondent has met his burden of production because the court’s decision results in a substantial_understatement_of_income_tax for each of the years at issue see higbee v commissioner supra pincite jarman v commissioner tcmemo_2010_285 a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge experience and education of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs petitioner is well educated and has been an attorney for over years he prepared his own federal_income_tax returns for the years at issue petitioner admitted that he had difficulty preparing his tax returns yet he failed to seek the assistance of a tax professional moreover the full amount of each underpayment resulted from petitioner repeatedly disregarding the rules and regulations on reporting income and claiming deductions against income petitioner failed to offer any persuasive evidence that he acted with reasonable_cause and in good_faith in disregarding the relevant rules and regulations we find under the relevant facts and circumstances that petitioner did not act with reasonable_cause and in good_faith with respect to the underpayments for the years at issue we therefore hold petitioner liable for the accuracy-related_penalty under sec_6662 on the underpayments of tax for the years at issue we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the parties’ concessions decision will be entered under rule
